DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (J. Am. Chem. Soc. 2009) (“Chen”).
With regard to claims 1 and 8, figure 1(A) of Chen discloses a method of tuning quantum emitters (“patterned arrays of QDs”, pg. 18204, col. 1, par. 2), comprising: providing a photonic membrane diode comprising a plurality of solid-state quantum emitters (“patterned arrays of QDs”, pg. 18204, col. 1, par. 2); depositing a film (“capped with 16-mercaptohexadecanoic acid (16-MHA)”, pg. 1204, col. 1, par. 2) of material on the photonic membrane diode wherein the film (16-MHA) undergoes a change in form upon heating (“focused Ar ion laser”, pg. 1204, col. 1, par. 2); and focusing a spot of laser light (“focused Ar ion laser”, pg. 1204, col. 1, par. 2) on the film (16-MHA) with power sufficient to induce the change (“removal by local photooxidation”, pg. 18204, col. 2, par. 1) in form in the film, wherein the change in form (“removal by local 
	With regard to claims 2 and 9, figure 1(A) of Chen discloses that the solid-state quantum emitters (“patterned arrays of QDs”, pg. 18204, col. 1, par. 2) are selected from the group consisting of quantum dots (“QDs”, pg. 18204, col. 1, par. 2), diamond, silicon carbide, and transition metal dichalcogenides.
With regard to claims 3 and 10, figure 1(A) of Chen discloses that the solid-state quantum emitters (“patterned arrays of QDs”, pg. 18204, col. 1, par. 2) are quantum dots (“QDs”, pg. 18204, col. 1, par. 2).
With regard to claim 6, figure 1(A) of Chen discloses that the change in form (“removal by local photooxidation”, pg. 18204, col. 2, par. 1) causes a change in emission frequency (“blue shift in emission wavelength”, pg. 18204, col. 1, par. 2) of only a single solid-state quantum emitter (“selective photooxidation of the illuminated QDs”, pg. 18204, col. 1, par. 2).
With regard to claims 7 and 12, figures 1(A) and 1(C) of Chen discloses a step of measuring the change in emission frequency (“peak position image”, fig. 1(C) captions) and repeating the measuring and focusing steps as needed in order to tune (“increased exposure time results in a continuous blueshifting of the QD emission”, fig. 1(c) captions) the plurality of solid-state quantum emitters (“patterned arrays of QDs”, pg. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (J. Am. Chem. Soc. 2009) (“Chen”) in view of Wong et al. (US 2010/0270481) (“Wong”)
With regard to claim 4, Chen does not disclose that the film comprises GeTe or HfO2.
However, Wong discloses that the film (“”dielectric material”, par [0029]) comprises GeTe or HfO2 (“HfO.sub.2”, par [0029]). 
Therefore it would have been obvious to one of ordinary skill in the art to form the quantum dots of Chen with the dielectric material of Wong in order to tune the initial resonant wavelength to a tuned resonant wavelength.  See abstract of Wong. 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (J. Am. Chem. Soc. 2009) (“Chen”), Wong et al. (US 2010/0270481) (“Wong”), and Lu et al. (US 2019/0131425) (“Lu”). 

However, Lu discloses the film comprises the HfO2 (“HfO2”, par [0051]) and the change in form comprises crystallization (“crystal structure”, par [0051]) of the HfO2 (“HfO2”, par [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the focused Ar ion laser of Chen on the HfO2 of Lu in order to transition from amorphous to crystal structure due to application of heat.  See par [0051] of Lu

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 8   have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             4/4/2021